     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.482 Page 1 of 7



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL LAMAR PRESSLEY,                             Case No. 17cv1715-MMA (MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING DEFENDANT
13                         vs.                            PACHECO’S UNOPPOSED
                                                          MOTION FOR TERMINATING
14
                                                          SANCTIONS
15    M. PACHECO,
                                       Defendant.         [Doc. No. 71]
16
17
18          Plaintiff Michael Lamar Pressley, a former California inmate proceeding pro se,
19    alleges violations of his Eighth and Fourteenth Amendment rights by Defendant M.
20    Pacheco. See Doc. No. 41. Defendant moves for terminating sanctions pursuant to
21    Federal Rule of Civil Procedure 37 and Civil Local Rules 83.1 and 83.11. See Doc. No.
22    71. In the alternative, Defendant requests that the Court dismiss this action pursuant to
23    Federal Rule of Civil Procedure 41 and Civil Local Rule 41.1 based on Plaintiff’s failure
24    to litigate. To date, Plaintiff has not filed a response to Defendant’s motion and the time
25    in which to do so has expired. See generally CIVLR 7.1.e; see also Doc. No. 74. The
26    Court took the matter under submission without oral argument pursuant to Federal Rule
27    of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1. See Doc. No. 75. For the reasons
28    set forth below, the Court GRANTS Defendant’s motion.
                                                      1
                                                                                17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.483 Page 2 of 7



1                                                BACKGROUND
2            This action originally arose out of events occurring on April 13, 2017 during
3     Plaintiff’s temporary detention at the San Diego County Sheriff Department’s George
4     Bailey Detention Facility. Plaintiff alleges he was a “convicted parolee serving an [sic]
5     violation on the Fourth Floor” and a “pretrial detainee, not yet convicted of the charge”
6     for which he was later incarcerated. Doc. No. 41 at 3. 1 Plaintiff contends Defendant
7     “pepper sprayed” him without provocation and despite knowing that Plaintiff is allergic
8     to the chemical agent contained in pepper spray. Id. at 5. Plaintiff further alleges that
9     Defendant cut off the water in his cell so that he could not rinse off the chemical agent,
10    cuffed him, slammed his head into the concrete floor, slammed his head into the wall, and
11    then dropped Plaintiff on the floor. Plaintiff alleges that he was in a coma for six days.
12    Based on these allegations, Plaintiff brought excessive force claims against Defendant
13    pursuant to the Eighth and Fourteenth Amendments.
14           Plaintiff initiated this action pro se in August 2017 while incarcerated. See Doc.
15    No. 1. In April 2018, Plaintiff filed an amended complaint and requested an amended
16    summons. See Doc. No. 14. After ten months, Plaintiff had not served the amended
17    complaint and summons on Defendant. Accordingly, the Court ordered Plaintiff to show
18    cause why the action should not be dismissed for failure to effectuate service pursuant to
19    Federal Rule of Civil Procedure 4(m). See Doc. No. 15. Plaintiff responded to the
20    Court’s order and demonstrated good cause for his failure to serve the amended
21    complaint and summons. See Doc. No. 16. The Court extended the time to complete
22    service and Plaintiff successfully served Defendant on June 23, 2019, nearly two years
23    after initiating this action. See Doc. No. 19.
24           On February 24, 2020, Plaintiff filed a Second Amended Complaint against
25    Defendant. See Doc. No. 41. Discovery formally commenced in July 2020. See Doc.
26
27
      1
       Pinpoint citations to electronically filed documents refer to the pagination assigned by the CM/ECF
28    system.
                                                         2
                                                                                         17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.484 Page 3 of 7



1     No. 53. Plaintiff was released from prison shortly thereafter and briefly retained counsel
2     to represent him in this action. See Doc. Nos. 56, 57. Counsel withdrew with the Court’s
3     permission within several weeks of entering an appearance on Plaintiff’s behalf. See
4     Doc. Nos. 60, 61. Plaintiff did not retain new counsel, despite claiming to do so, and has
5     represented himself in this action since August 2020.
6            Meanwhile, Plaintiff has thwarted Defendant’s attempts to depose him on two
7     separate occasions, employing various histrionics in order to do so. See Doc. No. 71-2,
8     Martin Decl. ¶¶ 13-16; 22-30. For example, during the first aborted deposition, Plaintiff
9     falsely claimed to be represented by new counsel; in lieu of answering substantive
10    questions, he claimed to be suffering from a fever, a potential panic attack, and “auras.”
11    Id. ¶¶ 13-15. After defense counsel halted the deposition and excused the court reporter,
12    Plaintiff stated he was “‘fine’ and ceased to demonstrate or profess any of the symptoms
13    that he had previously been claiming.” Id. ¶ 16. During the second deposition attempt,
14    Plaintiff claimed to be suffering from chest pains. Id. ¶ 25. An ambulance arrived and
15    paramedics prepared to transport Plaintiff to the hospital; however, “after the court
16    reporter and videographer were breaking down their equipment and Plaintiff was
17    informed the deposition would be cancelled, Plaintiff began to refuse medical
18    interventions offered by the paramedics . . . Plaintiff refused to be transported to the
19    hospital for evaluation and stated he was ‘fine.’” Id. ¶ 28. Additionally, Plaintiff has
20    otherwise declined to participate in discovery since his release from incarceration. See
21    id. at ¶ 41.
22           Based on these events, Defendant moves for terminating sanctions pursuant to
23    Federal Rule of Civil Procedure 37and Civil Local Rules 83.1 and 83.11. See Doc. No.
24    71. Defendant also seeks monetary sanctions, including the costs associated with both
25    futile deposition attempts, and the attorney’s fees incurred in bringing this motion. See
26    id. at 19-20.
27           On January 21, 2021, Plaintiff filed a Notice of Change of Address; shortly
28    thereafter, Defendant successfully served Plaintiff with a copy of the instant motion at his
                                                    3
                                                                                 17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.485 Page 4 of 7



1     new address. See Doc. No. 74. To date, Plaintiff has not filed a response to Defendant’s
2     motion or requested an extension of time in which to do so.
3                                          LEGAL STANDARD
4           1. Unopposed Motions
5           As set forth in this District’s Civil Local Rules, “[i]f an opposing party fails to file
6     the papers in the manner required by Civil Local Rule 7.1.e.2, that failure may constitute
7     a consent to the granting of a motion or other request for ruling by the court.” CIVLR
8     7.1.f.3.c. The Ninth Circuit has held a district court may properly grant an unopposed
9     motion to dismiss pursuant to a local rule where the local rule permits, but does not
10    require, the granting of a motion for failure to respond. See Ghazali v. Moran, 46 F.3d
11    52, 53 (9th Cir. 1995). As such, courts in this District have the option of granting a
12    party’s motion seeking dismissal of an action on the basis of the opposing party’s failure
13    to respond.
14          2. Terminating Discovery Sanctions
15          Federal Rule of Civil Procedure 30(b)(1) provides that a party may take the
16    deposition of any person upon reasonable notice. Absent a protective order or an order
17    staying the deposition, the party to be deposed is required to appear for and participate in
18    a properly noticed deposition. Anderson v. Air West, Inc., 542 F.2d 1090, 1093 (9th Cir.
19    1976). Failure to do so will result in the imposition of sanctions; one such sanction is
20    dismissal. See Fed. R. Civ. P. 37(b)(2)(A)(v),(d)(3). To justify terminating sanctions, the
21    court must find that the discovery violations were due to “willfulness, bad faith, or fault
22    of the party.” Commodity Futures Trading Comm’n v. Noble Metals Int’l, Inc., 67 F.3d
23    766, 770-71 (9th Cir. 1995) (citations and internal quotations omitted). In evaluating the
24    propriety of sanctions, the court considers “all incidents of a party’s misconduct.”
25    Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1411 (9th Cir. 1990) (citation omitted).
26          Courts must keep in mind that “[d]ismissal is a harsh penalty and is to be imposed
27    only in extreme circumstances.” Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
28    1986). As such, circumstances must “overcome the strong policy favoring disposition of
                                                    4
                                                                                  17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.486 Page 5 of 7



1     cases on their merits” to justify terminating sanctions. United States for Use of Ben. Of
2     Wiltec Guam, Inc. v. Kahaluu Const. Co., Inc., 857 F.2d 600, 605 (9th Cir. 1988). Courts
3     must consider the following factors prior to imposing terminating sanctions: “(1) the
4     public’s interest in expeditious resolution of litigation; (2) the court’s need to manage its
5     dockets; (3) the risk of prejudice to the party seeking sanctions; (4) the public policy
6     favoring disposition of cases on their merits; and (5) the availability of less drastic
7     sanctions.” Connecticut Gen. Life Ins. Co. v. New Images of Beverly Hills, 482 F.3d
8     1091, 1096 (9th Cir. 2007) (internal quotation marks and citations omitted).
9                                              DISCUSSION
10          As an initial matter, the Court has the option of granting Defendant’s motion based
11    on Plaintiff’s failure to oppose or otherwise respond to the motion. See CIVLR 7.1.f.3.c;
12    see also CIVLR 41.1.b. Generally, however, public policy favors disposition of cases on
13    their merits. See, e.g., Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998).
14    This policy lends little support to a party whose responsibility it is to move a case toward
15    disposition on the merits but whose conduct impedes or completely prevents progress in
16    that direction. See In re Eisen, 31 F.3d 1447, 1454 (9th Cir. 1994). In any event,
17    although the Court may grant Defendant’s motion as unopposed, the Court has reviewed
18    the record and finds that dismissal of this action is warranted pursuant to Federal Rule of
19    Civil Procedure 37.
20          Defense counsel has submitted a detailed account of the facts and circumstances
21    surrounding Plaintiff’s repeated failure to cooperate in his own deposition. See generally
22    Doc. No. 71-2, Martin Decl. Upon review, the Court finds that Plaintiff acted willfully
23    and in bad faith and therefore sanctions are appropriate.
24          Defendant requests the Court sanction Plaintiff by dismissing his claims with
25    prejudice. The Court finds that the relevant factors weigh in favor of Defendant’s
26    request. With respect to the first two factors, another district court in this Circuit has
27    aptly explained that “[a]llowing an action to continue when one party fails to cooperate in
28    discovery does not promote the public’s interest in expeditious resolution in litigation.
                                                     5
                                                                                  17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.487 Page 6 of 7



1     The court’s need to manage its docket is also undermined by the repeated refusal of a
2     party to cooperate in discovery.” Randall v. McDonald, No. 2: 09-cv-2765 KJM KJN P,
3     4 (E.D. Cal. Jul. 27, 2012) (imposing terminating sanctions in a case where the plaintiff
4     refused to cooperate in the discovery process including his own deposition).
5           The third factor also weighs in favor of dismissal. “To prove prejudice, a
6     defendant must establish that plaintiff’s actions impaired defendant’s ability to proceed to
7     trial or threatened to interfere with the rightful decision of the case.” Pagtalunan v.
8     Galaza, 291 F.3d 639, 642 (9th Cir. 2002). Defendant avers that Plaintiff’s failure to
9     provide “deposition testimony precludes Defendant from completion of critical discovery
10    related to issues of liability and damages.” Doc. No. 71-1 at 17. In turn, “[t]his
11    compromises Defendant’s right to meaningfully cross-examine the Plaintiff and places
12    into question Plaintiff’s ability to provide any meaningful testimony at the time of trial.”
13    Id. As with most constitutional claims, Plaintiff’s claims are fact-intensive and require
14    full development of the record. Critical to that development is Plaintiff’s own testimony
15    regarding the events in question and the injuries sustained. The Court agrees with
16    Defendant that Plaintiff’s conduct, particularly his unwillingness to be deposed, has
17    significantly impaired Defendant’s ability to defend himself against Plaintiff’s claims.
18          As is always the case, the fourth factor – preference for disposition of a case on its
19    merits – weighs against dismissal. With respect to the final factor, the Court
20    acknowledges that it “need not exhaust every sanction short of dismissal before finally
21    dismissing a case, but must explore possible and meaningful alternatives. ” Henderson v.
22    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (citing Nevijel v. North Coast Life Ins. Co.,
23    651 F.2d 671, 674 (9th Cir. 1981)). Upon due consideration, the Court finds that while
24    there are possible alternatives to dismissal of this action, Plaintiff has left the Court
25    without a meaningful alternative. Plaintiff’s failure to comply with his obligation to
26    participate in his own deposition – on two occasions, in an apparently deceitful and
27    obstreperous manner – combined with his repeated failures over the course of this
28    litigation to prosecute the action consistently, to abide by the Court’s briefing schedules,
                                                     6
                                                                                   17cv1715-MMA (MDD)
     Case 3:17-cv-01715-MMA-MDD Document 76 Filed 02/23/21 PageID.488 Page 7 of 7



1     to produce discovery as required, or to defend against the instant motion, makes dismissal
2     the appropriate sanction for Plaintiff’s conduct. 2 In sum, “[P]laintiff has exhibited
3     disregard for the litigation he commenced and the orderly processes of this Court” such
4     that “he has demonstrated the requisite willfulness and fault . . . [and] no lesser sanction
5     [than dismissal] would be effective or suitable . . ..” Wright v. Maritime Overseas Corp.,
6     96 F.R.D. 686, 688 (N.D. Cal. 1983).
7            Defendant also moves for the imposition of monetary sanctions and an award of
8     the attorney’s fees incurred in bringing the instant motion. The Court must impose
9     monetary sanctions against Plaintiff “in addition to” terminating sanctions, as well as
10    order Plaintiff to pay Defendant’s reasonable fees and expenses, unless the Court finds
11    that “circumstances make an award of expenses unjust.” Fed. R. Civ. P. 37(A)(5)(a)(iii),
12    (d)(3). Here, the Court finds that a monetary penalty of any sort would be unjust.
13    Plaintiff has conducted himself improperly, with abject disregard for his own best interest
14    and disrespect for the opposing party and the Court. Accordingly, he has incurred the
15    ultimate sanction in civil litigation – dismissal of his claims. Any further sanction would
16    be gratuitous, and an award of expenses would likely be unduly financially burdensome
17    in light of Plaintiff’s recent incarcerated status.
18                                                   CONCLUSION
19           Based on the foregoing, the Court GRANTS Defendant Pacheco’s motion for
20    terminating sanctions and DISMISSES this action in its entirety with prejudice. The
21    Court DIRECTS the Clerk of Court to enter judgment accordingly and close the case.
22           IT IS SO ORDERED.
23    DATE: February 23, 2021                        _______________________________________
                                                     HON. MICHAEL M. ANELLO
24
                                                     United States District Judge
25
26
      2
        Moreover, Plaintiff’s status as a self-represented litigant provides no justification entitling him to relief
27    from this sanction, as it is well-established in this Circuit that “[p]ro se litigants must follow the same
      rules of procedure that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987)
28    (citations omitted); see also McNeil v. United States, 508 U.S. 106, 113 (1993).
                                                             7
                                                                                               17cv1715-MMA (MDD)
